ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.

Acknowledgments
In the reply, filed on January 10, 2022, Applicant amended claims 1 and 4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a self-powered sheet, configured to absorb a liquid content and to be applied on a human skin, as claimed, specifically including each of the plurality of electrically conductive ink layers 
Nisato (US 2010/0010418) teaches a self-powered sheet (Figures 1A-2B, transdermal drug delivery system 100), configured to absorb a liquid content and to be applied on a human skin, comprising: a plurality of electrically conductive ink layers (electrodes 142, 144)(paragraph [0018]: conductive ink) disposed on the contact surface of the base layer (gel 130) and separated from one another (Figures 1A-1B); however, Nisato does not teach each of the plurality of electrically conductive ink layers separated from each other comprising a plurality of first electrodes and a plurality of second electrodes, as Nisato only teaches each of the plurality of electrically conductive ink layers separated from each other comprising a first electrode (electrode 142) or a second electrode (electrode 144) (Figures 1A-1B). 
Thus, independent claim 1 is allowed. Dependent claims 3-5 and 7 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783